 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT NEVILLE, MD,                                 Case No.: 19cv321-CAB-MDD
12                                      Plaintiff,
                                                         ORDER REGARDING EX PARTE
13   v.                                                  MOTION TO DISMISS [Doc. No. 20]
14   MARGUERITE DILL,
15                                    Defendant.
16
17
           On August 13, 2019, Plaintiff Robert Neville (“Plaintiff”) filed a “Voluntary
18
     Dismissal” [Doc. No. 25], which this Court deemed an ex parte motion to dismiss
19
     pursuant to Fed.R.Civ.P. Rule 41(a)(2) [Doc. No. 26]. On August 20, 2019, Defendant
20
     Marguerite Dill (“Defendant”) filed a conditional non-opposition to the motion. [Doc.
21
     No. 29.] No reply has been filed. The motion is granted with modification as set forth
22
     below.
23
                                            Background
24
           On January 3, 2019, the United States District Court for the Southern District of
25
     Georgia permanently enjoined Plaintiff “from, either directly or indirectly, litigating the
26
     administration of Jessica Neville’s estate or the Bulloch Property transaction any further
27
     in this Court.” Neville v. McCaghren (“McCaphren Action”), Case No. 6:17cv75-JRH-
28

                                                     1
                                                                                  19cv321-CAB-MDD
 1   JEG, 2019 WL 97836, at *6 (Jan. 3, 2019).1 Just over a month later, on February 14,
 2   2019 Plaintiff, proceeding pro se and in forma pauperis, filed an action in this Court
 3   related to the administration of Jessica Neville’s estate and the Bulloch Property
 4   transactions, this time naming Marguerite Dill as defendant. [Doc. Nos. 1, 6, 7.]
 5   Defendant filed her answer on May 7, 2019. [Doc. No. 10.]
 6          On May 16, 2019, Magistrate Judge Mitchell D. Dembin issued a Notice and Order
 7   for Early Neutral Evaluation and Case Management Conference to be held June 20, 2019.
 8   [Doc. No. 11.] On June 20, 2019, Defendant and her attorneys appeared for the
 9   ENE/CMC, but Plaintiff failed to appear. The Court issued an OSC the same day [Doc.
10   No. 14], ordering Plaintiff to personally appear at a hearing on July 26, 2019 to show
11   cause why he should not be sanctioned for failing to appear at the ENE/CMC.
12          On July 22, 2019, Plaintiff filed a response to the OSC requesting leave to appear
13   at the July 26 OSC hearing by telephone, which request was granted by Judge Dembin on
14   July 24, 2019. [Doc. Nos. 16, 17.]
15          On July 26, 2019, Defendant personally appeared with her attorneys for the OSC
16   hearing, while Plaintiff made an appearance by phone. Judge Dembin advised Plaintiff
17   that he would be issuing sanctions for Plaintiff’s failure to appear at both hearings set to
18   date, and invited Defendant to submit an ex parte request for attorneys’ fees and costs
19   incurred in connection with both the ENE/CMC and the OSC hearing. Judge Dembin also
20   set another ENE/CMC for August 20, 2019, at which the parties were ordered to
21   personally appear in accordance with the Court’s rules. [Doc. No. 23.]
22          On August 2, 2019, pursuant to Judge Dembin’s instruction, Defendant filed and
23   served an ex parte request for costs in the amount of One Thousand & 00/100 Dollars
24   ($1000.00), representing Defendant’s costs incurred in connection with the ENE/CMC
25   and the OSC hearing. [Doc. No. 18.]
26
27   1
      The McCaghren Action named as defendant Elizabeth McCaghren, Defendant Dill’s sister and
28   Plaintiff Neville’s half-sister. McCaghren, Neville and Dill are all children of Jessica Neville, who was
     killed in a Florida house fire in 2008. See 2019 WL 97836 at *1; Doc. No. 6 at 1.

                                                          2
                                                                                              19cv321-CAB-MDD
 1         On August 2, 2019, Plaintiff filed a letter with this Court, which was docketed as
 2   an objection [Doc. No. 20], requesting removal of Judge Dembin from presiding as
 3   magistrate in this matter and requesting assignment of a new magistrate judge. On August
 4   5, 2019, this Court denied the objection. [Doc. No. 21.]
 5         On August 13, 2019, Plaintiff filed a notice of voluntary dismissal, which this
 6   Court docketed as the presently pending ex parte motion to dismiss the action. [Doc. No.
 7   25.] This Court set a briefing schedule on the same date. [Doc. No. 26.]
 8         On August 15, 2019, Judge Dembin issued an order sanctioning Plaintiff and
 9   awarding Defendant her costs as submitted. [Doc. No. 28.] Judge Dembin also vacated
10   the ENE/CMC hearing scheduled for August 20, 2019. [Doc. No. 27.]
11                                            Discussion
12         Under Rule 41(a)(2), “an action may be dismissed at the plaintiff’s request only by
13   court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). Dismissal
14   is without prejudice unless the order states otherwise. Id. “The purpose of the rule is to
15   permit a plaintiff to dismiss an action without prejudice so long as the defendant will not
16   be prejudiced, or unfairly affected by dismissal.” Stevedoring Servs. of Am. v. Armilla
17   Int'l B.V., 889 F.2d 919, 921 (9th Cir. 1989) (internal citation omitted) (citing Davis v.
18   USX Corp., 819 F.2d 1270, 1273 (4th Cir. 1987); McCants v. Ford Motor Co., Inc., 781
19   F.2d 855, 856 (11th Cir. 1986); LeCompte v. Mr. Chip, Inc., 528 F.2d 601, 604 (5th Cir.
20   1976) ). Whether to grant a voluntary dismissal under Rule 41(a)(2) lies in the sound
21   discretion of the district court. See Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001).
22         Here it appears that Plaintiff has engaged in forum-shopping in an attempt to
23   circumvent the rulings and sanctions issued in the McCaghren Action. Then, after failing
24   to appear at two hearings in this action, and being sanctioned by Judge Dembin, Plaintiff
25   has asked to dismiss this case. In order to prevent further prejudice to Defendant, the
26   terms for dismissal that this court “considers proper” are that the dismissal be with
27   prejudice and that Defendant be awarded costs as previously ordered by Judge Dembin.
28

                                                   3
                                                                                   19cv321-CAB-MDD
 1                                          Conclusion
 2         For the reasons set forth above, the ex parte motion to dismiss pursuant to
 3   Fed.R.Civ.P. Rule 41(a)(2) is GRANTED as follows: This action is HEREBY
 4   DISMISSED WITH PREJUDICE and Plaintiff is required to pay the sanctions in the
 5   amount of $1,000 awarded to Defendant. The Clerk shall enter judgment for Defendant
 6   and CLOSE the case.
 7         IT IS SO ORDERED.
 8   Dated: September 6, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                                19cv321-CAB-MDD
